DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This allowability notice addresses U.S. reissue application No. 16/013,700 (“700 Reissue Application” or “instant application”).  Based upon a review of the instant application, the actual filing date is June 20, 2018 (“700 Actual Filing Date”).  Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
The 700 Reissue Application is a reissue application of U.S. Patent No. 9,799,276 (“276 Patent”) titled “DISPLAY PANEL AND MOBILE TERMINAL.”   The application for the 276 Patent was filed on Feb. 13, 2017 and assigned by the Office US patent application number 15/431,212 (“212 Application”) and issued on Oct. 24, 2017 with claims 1-18 (“Originally Patented Claims”).
In Nov. 25, 2019, the Office mailed a non-final office action (“2019 Non-final Office Action”).  
On Mar. 16, 2020, Applicant filed a response (“Mar 2020 Response”) to the 2019 Non-final Office Action and a request to suspend action in the instant reissue application. 
 On Apr. 9, 2020, the Office mailed out a letter of suspension which suspended action for this reissue application.
On Apr. 15, 2022, the Office mailed a final office action (“Apr 2022 Final Office Action”) and withdrew the suspension.
On July 15, 2022, Applicant filed a response (“Jul 2022 Response”) to the Apr 2022 Final Office Action and an RCE.


II. OTHER PROCEEDINGS
This section is the same as that in 2019 Non-final Office Action.
Based upon Applicant’s statements as set forth in the instant application and after the Examiner's independent review of the 276 Patent itself and its prosecution history, the Examiner finds that she cannot locate any ongoing proceeding before the Office or current ongoing litigation.  
Also based upon the Examiner's independent review of the 276 Patent itself and the prosecution history, the Examiner finds that she cannot locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or certificates of correction.

III. PRIORITY CLAIMS
This section is the same as that in 2019 Non-final Office Action.
Based upon a review of the instant reissue application and 276 Patent, the Examiner finds that the instant reissue application is a reissue of US Patent 9,799,276 filed as 15/431,212 which is a  continuation of application No. 15/047,275, filed on Feb. 18, 2016, now Pat. No. 9,607,567, which is a continuation of application No. 14/720,200, filed on May 22, 2015, now Pat. No. 9,305,505.
The instant reissue application claims foreign priority to Korean Application 10-2015-0028947 filed on Mar. 2, 2015.  A copy of the priority document was in the file of 15/431,212 Application.  However no English translation of the priority document was provided by the Applicant.
Because the effective filing date of the instant application is after March 16, 2013, the present application is being examined under the AIA  first to file provisions. 
IV. JUL 2022 RESPONSE AND  CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2022 has been entered.
The Jul 2022 Response contains, among other things, “REMARKS” (“Jul 2022 Remarks”) and “AMENDMENTS TO THE CLAIMS” (“Jul 2022 Claim Amendment”) and “Amendment to the Specifications” (“Jul 2022 Specification Amendment”).  The Jul 2022 Claim Amendment amended claims 1 and 4 and added new claim 78.

V. STATUS OF CLAIMS
	In light of the above: 
Claims 1-18 and 78 are currently pending (“Pending Claims”).
Claims 1-18 and 78 are currently examined (“Examined Claims”).
Claims 19-77 are cancelled.
	Regarding the Examined Claims and as a result of this Office action:
Claims 1-18 and 78 are allowed.

VI. CLAIM INTERPRETATION
A.	Lexicographic Definitions
After careful review of the original specification and unless expressly noted otherwise by the Examiner, the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision the Examiner concludes the Patent Owner is not their own lexicographer. See MPEP § 2111.01 IV.

B.	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Patent Owner, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation (BRI) standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how she is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
Controller: (5) (A) A functional unit in a computer system that controls one or more units of the peripheral equipment. Synonym: peripheral control unit. (IEEE 100 –The Authoritative Dictionary of IEEE Standards Terms, 2000).

C.  	Claims invoking 35 U.S.C. § 112 F Paragraph
A second exception to BRI is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 F paragraph. See MPEP § 2181 et seq.  To invoke 35 U.S.C. § 112 F paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 (I).  The following phrases will be analyzed to determine if the claimed phrases invoke § 112 F paragraph.  If a phrase invokes § 112 F paragraph, the corresponding structure or materials will also be determined.
	For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II)(B).
The Examiner has reviewed the Examined claims of the instant application and concludes that based on the three Prong analysis set forth in MPEP§ 2181 (I), the following limitations or functional phrases of the pending claims invokes § 112 F paragraph.  

(1)   Functional Phrase #1
a controller configured to control the sub-light source to emit light from the second lateral surface and display indication information in a second area of the liquid crystal panel when the main light source is turned off

--“Functional Phrase #1” or “FP#1” as recited in e.g. claim 1 and claim 4.

The claimed functions of FP#1 is:
to control the sub-light source to emit light from the second lateral surface and display indication information in a second area of the liquid crystal panel when the main light source is turned off

--“Claim Functions of FP#1” or “Functions of FP#1.”

i. 	3-Prong Analysis:  Prong (A)
In accordance with Prong (A), the MPEP states:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Prong (A) (emphasis added).
As an initial matter, the Examiner finds that Functional Phrase #1 does not use the phrase “means for.”  The issue arising under Prong (A) then becomes whether or not the claimed “controller” is a generic placeholder for the phrase “means for,” i.e., being applied as a generic means for performing the function. See MPEP 2181 I (C).
The Examiner has reviewed the specification and concludes that the specification does not provide a description sufficient to inform a person having ordinary skill in the art (“PHOSITA”) that the term “controller” denotes sufficient structure to perform the claimed function. 
Accordingly the Examiner concludes that the phrase “controller” as set forth in Functional Phrase #1 is being used as a generic term for a structure performing the function, and therefore a place holder for the phrase "means for" performing the recited function.  Because “controller” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that Functional Phrase #1 (FP #1) meets invocation Prong (A).

ii.	3-Prong Analysis Prong (B):
In accordance with the MPEP prong (B) requires:  
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....
MPEP § 2181 I. — Prong (B).
Based upon a review of claim 2, the Examiner finds that the function associated with Functional Phrase #1 is: Functions of FP#1.
Because Functional Phrase #1 includes the function expressly noted above, the Examiner concludes that Functional Phrase #1 meets invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within Functional Phrase #1 will have its ordinary and accustomed meaning.

iii.	3-Prong Analysis: Prong (C)
In accordance with the MPEP, Prong (C) requires:

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

MPEP § 2181 (I) — Prong (C)

Based upon a review of Functional Phrase #1, the Examiner finds that Functional Phrase #1 does not contain sufficient structure for performing the entire Functions of FP#1.  See also Williamson v. Citrix Online, LLC, 115 USPQ2d 1105 (Fed. Cir. 2015).
Because Functional Phrase #1 does not contain sufficient structure for performing the entire claimed function(s), the Examiner concludes that Functional Phrase #1 meets invocation Prong (C).
Because Functional Phrase #1 meets the three prong analysis as set forth in MPEP §2181 I, the Examiner concludes that Functional Phrase #1 invokes 35 U.S.C. §112, 6th paragraph.

iv. 	Corresponding Structure or Materials
“The step in construing a means-plus-function claim limitation is to look to the specification and identify the corresponding structure for that function.” In re Aoyama, 656 F3d 1293, 99 USPQ2d 4936 (Fed. Cir. 2011) quoting Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1333, 1334, [69 USPQ2d 1481, 1486] (Fed. Cir. 2004).
“Under this second step, structure disclosed in the specification is `corresponding' structure only if the specification or prosecution history clearly links or associates that structure to the function recited in the claim.”  In re Aoyama, , 99 USPQ2d at 4939 quoting Med. Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1210, [68 USPQ2d 1263, 1267] (Fed. Cir. 2003).
Based upon a review of the 700 Reissue application itself, the Examiner concludes that the corresponding structure for FP#1 appears to be illustrated as  circuits in Figs. 4 or 5 of the 276 Patent.  

 (2)   Other claims 2-3, 5-18 and 78
Claims 2-3 and 5-18 further include FP#1.  The controller in these claims also invoke 112 F paragraph based on the same analysis as FP#1.

VII.  ALLOWABLE SUBJECT MATTER
Claims 1-18 and 78 are allowed.
The following is a statement of reasons for allowance:
Cho et al. (US Patent 8,118,466) are directed to display device or display panel of a mobile device similar to the 276 Patent (col. 1, lines 32-46 of Cho et al).  Cho et al disclose two light sources with one light source configured to emit light from a first lateral surface and a sub-light source configured to emit light from a second lateral surface vertical to the first lateral surface (Fig. 7).  However, Cho et al do not disclose the liquid crystal panel comprises a dent corresponding to the dent of the light guide plate, wherein the sub-light source is placed at the dent of the light guide plate (See sub-light source 228 in Fig. 3 of the 276 Patent which is placed at the dent).  Cho et al also do not disclose the controller in Fig. 4 or Fig. 5 of the 276 Patent.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

VIII.  REMARKS
A.	Claim Objection
	The objection to claims has been overcome in view of Jul 2022 Claim Amendment and is hereby withdrawn.

B. 	Specification Objection
	The objection to the specification has been overcome in view of Jul 2022 Specification Amendment and is hereby withdrawn.

C. 	Rejection under 35 USC § 251
	The rejection under 35 USC § 251 has been overcome in view of Jul 2022 Claim Amendment, Jul 2022 Remarks at p. 9 and is hereby withdrawn.
IX. CONCLUSION
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to YUZHEN GE whose telephone number is (571)272-7636.  The Examiner can normally be reached on Monday-Thursday 8:00-6:00.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Andrew J. Fischer can be reached on 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Yuzhen Ge/
Primary Examiner, Art Unit 3992




Conferees:

/NICK CORSARO/Primary Examiner, Art Unit 3992

/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the instant patent, or in the prior art.